DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4, 6-11, 16, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bertagnon (2016/0151130). 
Regarding claim 1, Bertagnon discloses an abutment 2 (Figs. 1-4) for holding a dental prosthesis to a jaw implant (Fig. 1).   The abutment 2comprises: 
an apical section 7 for detachably fastening the abutment to the jaw implant, the apical section being structured along a first central axis Y (Fig. 2); 
a coronal section 8 for detachably fastening the dental prosthesis to the abutment,  and for detachably fastening a display element 3 used for digital scanning operation (Figs. 1-3); the coronal section 8 being structured along a second central axis X, wherein the second central X axis extends at an angle to the first central axis Y (Fig. 2); 
a bore 10 in the coronal section 8 extending along the second central axis X (Fig. 2) and having an internal thread adapted to engage a screw 5 for releasably securing the display element 3 to the abutment (Fig. 1); 
an indexing element 13 (stop portion to prevent relative rotation - abstract) in a shell surface of the coronal section for specifying an orientation of the display element that is coupleably to the coronal section for the digital scanning operation, based on an orientation of the first central axis Y (Fig. 1); 
the coronal section 8 enclosing a tapered frustoconical region 8 which widens in the direction of the apical section and in which the indexing element (shoulder 12 and stop 13) is arranged (Fig. 2).  
As to claims 2-4, the indexing element 12/13 is designed a first recess 12 in the circumference of the coronal section 8 that extends to an end of the coronal section adjacent to the apical section 7 (Fig. 2).  There is a second recess (shoulder on the other side opposite from 12) in the circumference of the coronal section 8 adjacent to the apical section.  The first recess (should 12) and the second recess (shoulder opposite from 12) have different sizes and different shapes in order to unambiguously specify the orientation of the display element 3 (Fig. 2). 
As to claims 6-7, the delimiting surface 13 of the second extends parallel to the second central axis X.  the delimiting surface 13 includes an undulated structure that is symmetrical with respect to a plane of symmetry of the first and/or second recess (Fig. 2)
As to claim 8-9, the shoulder 12 is a stop surface perpendicular to the second central axis and circumferentially surrounds the second central axis.  
As to claims 10, the abutment has a first borehole 9 in the apical section that is smaller than a second borehole 16 in the coronal section as evidenced by the sizes of the respective screws (Fig. 1).  
As to claim 11, the abutment has a borehole 9 extending through both the coronal and apical sections, the diameter of the borehole at the apical section is smaller than the diameter of the borehole at the coronal section (Fig. 1).  
Regarding claim 16, Bertagnon discloses a display element 3 adapted for a digital scanning operation for coupling to a coronal portion 8 of an abutment 2 adapted to retain a dental prosthesis on a jaw implant and for displaying a position and orientation of the abutment for the digital scanning operation, the display element 3 comprising an indexing coupling 17/18/19 for specifying the orientation of the display element corresponding to an indexing element 12/13 in a shell side of the coronal portion of the abutment 2, wherein: the indexing coupling is formed as a protrusion 18 corresponding to a recess 12 in the circumference of the coronal portion; and the orientation of the abutment indicated by the indicating member is based on an orientation of a first central axis of an apical portion of the abutment, the apical portion being configured for detachably fastening the abutment to the jaw implant, wherein a second central axis of the coronal portion is at an angle to the first central axis (Fig. 1). 

4.	Claims 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Marlin (2014/0205969). 
Regarding claim 17, Marlin discloses a tooth model system (Figs. 49-55), having an abutment 572 for holding a dental prosthesis 544 (Fig. 55) to a jaw implant and a display element (cylinder 580) used for a digital scanning operation.  
The abutment 572 includes: an apical section (lower portion best pointed to by reference numeral 556 in Fig. 49) for detachably fastening the abutment to the jaw implant 100 (Fig. 49), the apical section being structured along a first central axis (along bore 565); and  a coronal section (upper portion best pointed to by referencce numeral 573 in Fig. 49) for detachably fastening the dental prosthesis 544 to the abutment, the coronal section being structured along a second central axis (along bore 574 - Figs. 49-50), wherein the second central axis extends at an angle to the first central axis.   The abutment 572 further includes an indexing element (flat 573-see Fig. 54A) in a shell surface of the coronal section for specifying an orientation of a display element 580 that is coupleable to the coronal section for a digital scanning operation, based on an orientation of the first central axis (paragraph 207).  
The display element 580 adapted for coupling to the coronal section of the abutment 572 and for displaying a position and orientation of the abutment 572 for the digital scanning operation, including: an indexing coupling, corresponding to the indexing element, for specifying the orientation of the display element, wherein the indexing coupling is designed as a protrusion that corresponds to a recess in the circumference of the coronal section (Figs. 49-54A; paragraph 207 “the cylinder 580 has a flat surface 581 that is set in relation to the flat of the cone 573… This flat or other polyhedron can be in any number of positions and provides a positive seat for consistent seating of the cylinder”.
Regarding claim 18, Marlin discloses a method for producing a dental prosthesis comprising:  providing an abutment for holding a dental prosthesis to a jaw implant.  The abutment 572 includes: an apical section (lower portion best pointed to by reference numeral 556 in Fig. 49) for detachably fastening the abutment to the jaw implant 100 (Fig. 49), the apical section being structured along a first central axis (along bore 565); and  a coronal section (upper portion best pointed to by referencce numeral 573 in Fig. 49) for detachably fastening the dental prosthesis 544 to the abutment, the coronal section being structured along a second central axis (along bore 574 - Figs. 49-50), wherein the second central axis extends at an angle to the first central axis.   The abutment 572 further includes an indexing element (flat 573-see Fig. 54A) in a shell surface of the coronal section for specifying an orientation of a display element 580 that is coupleable to the coronal section for a digital scanning operation, based on an orientation of the first central axis (paragraph 207).  
Marlin further discloses fastening the abutment to a jaw implant; providing a display element 580 having an indexing coupling for specifying the orientation of the display element 

Response to Arguments
5.	Applicant’s arguments regarding Spindler have been fully considered and are persuasive that Spindler does not disclose scanning.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bertagnon and Marlin as detailed above. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002. The examiner can normally be reached Mon-Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hao D Mai/     Examiner, Art Unit 3772                                                                                                                                                                                                   
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772